DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the numerals “2”, “3” and “17” are not in the originally-filed specification (Applicant is cautioned not to add new matter to the originally-filed specification and drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
             This claim interpretation applies to currently pending claims 16-18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1).
             Regarding claim 1, Sekiyama et al (see the entire document, in particular, paragraphs [0001], [0011] and [0044]; Figure 1) teaches a process of making a protein fiber (see paragraph [0001] of Sekiyama et al), including the steps of (a) an extension and contraction step of contracting or extending a protein raw fiber containing a protein by bringing the protein raw fiber into contact with a liquid or vapor (see paragraph [0044] and Figure 1 of Sekiyama et al); and (b) a drying step of drying the protein raw fiber that has undergone the extension and 
             Regarding claims 5, 6 and 11, see paragraph [0011] of Sekiyama et al.
             Regarding claims 7, 9 and 10, see paragraph [0044] of Sekiyama et al.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1).
              Regarding claim 14, Sekiyama et al (see the entire document, in particular, paragraphs [0001], [0011] and [0044]; Figure 1) teaches a process for processing a protein fiber (see paragraph [0001] of Sekiyama et al), including the steps of (a) an extension and contraction step of contracting or extending a protein raw fiber containing a protein by bringing the protein raw fiber into contact with a liquid or vapor (see paragraph [0044] and Figure 1 of Sekiyama et al); and (b) a drying step of drying the protein raw fiber that has undergone the extension and contraction step while adjusting a length of the protein raw fiber to an arbitrary length (see paragraph [0044] and Figure 1 of Sekiyama et al).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1).
             Regarding claim 16, Sekiyama et al (see the entire document, in particular, paragraphs [0001], [0011] and [0044]; Figure 1) teaches an apparatus for making a protein fiber (see paragraph [0001] and Figure 1 of Sekiyama et al), including (a) extension and contraction means for contracting or extending a protein fiber containing a protein by bringing the protein raw fiber into contact with a liquid or vapor that contracts or extends the protein raw fiber upon contact with the protein raw fiber (see paragraph [0044] and Figure 1 of Sekiyama et al); (b) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1) as applied to claims 1, 5-7 and 9-11 above, and further in view of Breslauer et al (U.S. Patent Application publication 2018/0216260 A1).
             Regarding claim 2, Sekiyama et al does not explicitly teach (1) the step of naturally contracting the protein raw fiber by bringing the protein raw fiber into contact with the liquid or vapor. Breslauer et al (see the entire document, in particular, paragraphs [0001], [0015], [0033], [0034], [0119] and [0157]) teaches a process of making a protein fiber (see paragraph [0001] of Breslauer et al), including the step of naturally contracting the protein raw fiber by bringing the protein raw fiber into contact with the liquid or vapor (see paragraphs [0033], [0119] and [0157] of Breslauer et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to naturally contract the protein raw fiber by bringing the protein raw fiber into contact with the liquid or vapor in the process of Sekiyama et al in view of Breslauer et al in order to provide fibers having a good combination of anti-microbial, chemical and mechanical properties (see paragraph [0015] of Breslauer et al).
             Regarding claim 3, 4 and 8, see paragraphs [0033], [0119] and [0157] of Breslauer et al.
             Regarding claim 13, see paragraph [0034] of Breslauer et al.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1) as applied to claims 1, 5-7 and 9-11 above, and further in view of GB 954824 A.
             Regarding claim 12, Sekiyama et al does not explicitly teach that (1) a speed at which the protein fiber is wound is slower than a speed at which the protein fiber is fed, such that the .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama et al (U.S. Patent Application Publication 2014/0058066 A1) as applied to claim 16 above, and further in view of Breslauer et al (U.S. Patent Application Publication 2018/0216260 A1).
            Regarding claim 17, Sekiyama et al does not explicitly teach (1) a natural extension and contraction means. Breslauer et al (see the entire document, in particular, paragraphs [0001], [0015], [0033], [0034], [0119] and [0157]) teaches an apparatus for making a protein fiber (see paragraph [0001] of Breslauer et al), including a natural expansion and contraction means (see paragraphs [0033], [0119] and [0157] of Breslauer et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide natural extension and contraction means in the apparatus of Sekiyama et al in view of Breslauer et al in order to provide fibers having a good combination of anti-microbial, chemical and mechanical properties (see paragraph [0015] of Breslauer et al).
             Regarding claim 18, see paragraph [0044] and Figure 1 of Sekiyama et al.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742